COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-15-00320-CR


TODD HOWARD BART                                                     APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE


                                     ----------

          FROM THE 355TH DISTRICT COURT OF HOOD COUNTY
                     TRIAL COURT NO. CR12908

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      A jury convicted Appellant Todd Howard Bart of possession with intent to

deliver between four and 200 grams of methamphetamine and assessed his

punishment at thirty years’ confinement.          Bart’s court-appointed appellate

counsel has filed a motion to withdraw and a brief in support of that motion.

Counsel avers that in his professional opinion, the appeal is frivolous. Counsel’s


      1
       See Tex. R. App. P. 47.4.
brief and motion meet the requirements of Anders v. California by presenting a

professional evaluation of the record and demonstrating why there are no

arguable grounds for relief.      See 386 U.S. 738, 87 S. Ct. 1396 (1967).         In

compliance with Kelly v. State, counsel notified Bart of his motion to withdraw,

provided him a copy of the motion and brief, informed him of his right to file a

pro se response, informed him of his right to seek discretionary review should

this court hold the appeal is frivolous, and took concrete measures to facilitate

Bart’s review of the appellate record. See 436 S.W.3d 313, 319 (Tex. Crim. App.

2014).   This court informed Bart that he could file a pro se response to his

counsel’s brief, but he did not do so. The State also did not submit a brief.

      Once an appellant’s court-appointed attorney files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, this

court is obligated to undertake an independent examination of the record. See

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State,

904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). Only then may

we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–

83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the record and counsel’s brief, and we agree

with counsel that this appeal is wholly frivolous and without merit; we find nothing

in the record that might arguably support the appeal. See Bledsoe v. State, 178
S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see also Meza v. State, 206 S.W.3d
2
684, 685 n.6 (Tex. Crim. App. 2006). Accordingly, we grant counsel’s motion to

withdraw and affirm the trial court’s judgment.




                                                  /s/ Bill Meier
                                                  BILL MEIER
                                                  JUSTICE

PANEL: GARDNER, WALKER, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 25, 2016




                                         3